      Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


 STEVE BULLOCK, in his official                  Case No. 4:20-cv-00062-BMM
 capacity as Governor of Montana;
 et al.,
                                                 DECLARATION OF
                      Plaintiffs,                BRIAN ST. GEORGE

           vs.

 BUREAU OF LAND
 MANAGEMENT; et al.,

                      Defendants.


      I, Brian St. George, declare as follows:

      1.         I am currently the Bureau of Land Management’s (BLM) Deputy Assistant

Director for Resources and Planning.

      2.         Prior to becoming the Deputy Assistant Director for Resources and

Planning, I served as the BLM-Colorado Deputy State Director for Resources from

October 2014 to August 10, 2020. During that period, I also served on a detail from

September 15, 2019 to December 31, 2019 as the as the Acting Deputy Assistant

Director for Resources and Planning, and on a detail from February 16, 2020 to August

10, 2020 as the Acting Assistant Director for Resources and Planning. I was serving

as the Acting Assistant Director for Resources and Planning at the time the Lewistown

and Missoula Resource Management Plan protests were resolved and the plans adopted.

                                                 1
          Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 2 of 13



          3.   I make this declaration based on information personally known by me and

information provided to me by personnel in the BLM in the course of their official

duties.

          4.   Section 202 of the Federal Land Policy and Management Act (FLPMA),

43 U.S.C. § 1712, directs the Secretary of the Interior to “develop, maintain, and, when

appropriate, revise land use plans which provide by tracts or areas for the use of public

lands.” The Secretary has delegated that authority to the BLM. The BLM’s planning

process for developing those land use plans (also called Resource Management Plans)

is described generally in 43 C.F.R. subpart 1600 and the BLM’s Land Use Planning

Handbook, H-1601-1 (Mar. 11, 2005).1

          5.   In general, consistent with principles of administrative law, the BLM – like

other Bureaus in the Department of the Interior – derives its authority via delegation

from the Secretary.      That authority is delegated down from the Secretary of the

Interior, through the Assistant Secretaries, to Bureau heads, and finally to various

officers within the Bureaus. The BLM Director’s authority to take various actions is

delegated to subordinate officials, including actions relating to land use planning, in

internal BLM Manual Section 1203, a true and correct copy of which is attached hereto




         A true and correct copy of the handbook is available at
          1

https://www.ntc.blm.gov/krc/uploads/360/4_BLM%20Planning%20Handbook%2
0H-1601-1.pdf
                                                2
        Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 3 of 13



as Exhibit A. The current version of Manual Section 1203 has been in effect since

2016.

        6.   A true and correct copy of the prior version of Manual Section 1203,

which was in effect from 2009-2016, is attached hereto as Exhibit B.

                 Land Use Planning and Administrative Appeals

        7.   The BLM Land Use Planning Handbook describes the BLM’s planning

process in detail. That process is outlined in the following flowchart on page 17:




                                             3
       Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 4 of 13



       8.     As noted in that flowchart, after opportunities for public input, including

public comment on a draft RMP/EIS, the BLM prepares a Proposed Plan/FEIS.

Following the BLM’s issuance of a Proposed Plan/FEIS, there are then two separate

opportunities for affected persons to provide input on the Proposed RMP/FEIS and

have that input considered by the BLM: (1) protests by the public, and (2) consistency

review for Governors of an affected state.

       9.     Protests are governed by 43 C.F.R. § 1610.5-2(a).         That regulation

provides the opportunity for “any person who participated in the planning process and

has an interest which may be adversely affected by the approval or amendment” to

protest the approval of a plan within 30 days of the notice of receipt of the FEIS filed

by the Environmental Protection Agency in the Federal Register.         That regulation

further provides that “[t]he Director shall promptly render the decision on the protest.”

Id. § 1610.5-2(a)(3).

       10.    Although the regulation provides that “the Director” shall promptly

render a decision, it does not prohibit a re-delegation of that authority, and the BLM

has long interpreted 43 C.F.R. § 1610.5-2 to allow for re-delegation of that authority to

BLM officials other than the Director.         Under the BLM’s currently operative

delegations, the protest decision authority is delegated to the Deputy Directors and the

Assistant Director for Resources and Planning. The internal BLM documents that

effectuate those delegations may be viewed in Exhibit B (BLM Manual 1203 (2009),

Appendix 1, page 37, Subject Code 1601 (Delegating the Director’s authority to “render

                                               4
      Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 5 of 13



decisions on protests to plan or amendment approvals” to the Deputy Director and the

Assistant Director));2 and Exhibit A (BLM Manual 1203 (2016), Appendix 6, page A6-

25, Subject Code 1601 (same)). See also BLM Land Use Planning Handbook, Appendix

E, page 1 (“The Director has delegated signing of response letters to protests to the

Assistant Director, Renewable Resources and Planning (AD-200).”).

      11.    Separate from the protest process, 43 C.F.R. § 1610.3-2(e) permits the

Governor of an affected state to identify inconsistences between a proposed BLM plan

and State or local plans, policies, or programs, and to provide written recommendations

to the State Director. If BLM responds to the Governor’s recommendations with an

adverse decision, the Governor is provided the opportunity to appeal that adverse

decision by the State Director to the “Director of the Bureau of Land Management.”

43 C.F.R. § 1610.3-2(e).

      12.    In my experience, the Director rarely resolves protests on proposed

RMPs; rather, that task is typically performed by the Assistant Director for Resources

and Planning, or, less often, a Deputy Director.     I reviewed the available records

related to BLM RMP decisions between fiscal year 2009 and July 28, 2019. I was able

to identify 106 RMP decisions that included a protest response, and in 88 of those, an




      2
        An “X” in the relevant column indicates the official(s) to whom the authority
in question is delegated. “DD” stands for “Deputy Director” and “AD” stands for
“Assistant Director”.
                                              5
      Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 6 of 13



official other than the Director or Acting Director resolved the protests.3       And of

those 88, the Assistant Director for Resources and Planning resolved 68.4

      13.    More recently, since July 29, 2019, when William Perry Pendley first began

exercising the delegated authority of the BLM Director, the Assistant Director for

Resources and Planning has resolved the protests for all 27 RMP decisions that included

a protest response. See Exhibit C. While serving as Acting Assistant Director for

Resources and Planning, I personally resolved the protests for seven of them, including

the Missoula and Lewistown RMP protests as described below in paragraphs 17-19.

Id.

      14.    Often, the Federal Register Notices announcing these approved RMP

decisions identified “the Director” or “the BLM Director” as the official that resolved

protests. However, in all of those cases, the protests were resolved by the Assistant

Director for Resources and Planning.5 References to “the Director” or “the BLM

Director” are intended to track the language of 43 C.F.R. § 1610.5-2, and not to refer



      3
          Indeed, the protests on the RMP decisions that comprised the 2015 Greater
Sage-grouse planning effort, which were the subject of a ruling of this court in Montana
Wildlife Federation v. Bernhardt, No CV-18-69-GF-BMM (May 22, 2020) were all resolved
by the Deputy Director for Operations, not the Director.
        4
          From March 1, 2013 to April 8, 2014, Neil Kornze served under a delegation
order similar to the one at issue in this litigation. While Mr. Kornze was exercising this
authority, BLM executed at least 10 RMP decisions, which included resolution of the
associated RMP protests.
        5
          See, e.g., 84 Fed. Reg. 10327 (March 20, 2019), 85 Fed. Reg. 8606 (February 14,
2020), 85 Fed. Reg. 20296 (April 10, 2020), 85 Fed. Reg. 45225 (July 21, 2020), 85 Fed.
Reg. 47239 (August 4, 2020).
                                               6
       Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 7 of 13



to Mr. Pendley, or any other individual, specifically. Other Federal Register Notices,

like those for the Bears Ears National Monument and Grand Staircase-Escalante

National Monument Records of Decision, did not identify the official that resolved the

protests. 6   These Notices clearly explained, however, that for these decisions,

“[r]esolution of protests is delegated to the BLM Assistant Director for Resources and

Planning on behalf of the Director of the BLM, whose decision on the protest is the

final decision of the U.S. Department of the Interior.”7

       15.    The BLM’s Land Use Planning Handbook describes the BLM’s protest

resolution process in detail. Appendix E, pages 1-14. In general, during the protest

resolution process, the BLM Headquarters protest coordinator, the individual the

public is directed to mail protest letters to and who coordinates the internal resolution

of protests for Headquarters, initially reviews all protests to ensure they are timely filed

and complete, then works with the appropriate BLM State and Field Office staff to

determine if a party has standing to protest, and whether issues are germane to planning



       6
        Mr. Pendley had no involvement in either national monument planning effort.
       7
         See Bears Ears National Monument: Record of Decision and Approved
Monument Management Plans Indian Creek and Shash Jáa Units, p. 23, (February
2020),                                 available                                 at
https://eplanning.blm.gov/public_projects/lup/94460/20012455/250017011/BLM_
ROD_and_Approved_MMPs_for_the_Indian_Creek_and_Shash_Jaa_Units_of_BE
NM_February2020.pdf; Record of Decision and Approved Resource Management
Plans for the Grand Staircase-Escalante National Monument, 23, (February 2020),
available                                                                        at
https://eplanning.blm.gov/public_projects/lup/94706/20012470/250017029/GSE
NM_ROD_and_ARMPs_February2020.pdf.
                                                7
       Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 8 of 13



and were previously raised during the planning process.          Next, the State Office

prepares draft protest responses to protest issues identified by the Headquarters protest

coordinator.     Once these draft responses are independently evaluated by the

Headquarters protest coordinator and appropriate program staff, they are used to

prepare a draft report that includes recommended protest responses and a

recommendation whether to uphold the plan, remand the plan, or remand the plan in

part to the State Director for further action.       The report, recommendations, and

protest response letters are then presented to the Assistant Director who reviews and

either signs a letter to each protesting party dismissing their protest or remands specific

protest issues to the State Director to address deficiencies. Like all other planning

documents, the drafts of the Federal Register Notices announcing the availability of

Records of Decision for plans as well as the Records of Decisions themselves are

prepared by the relevant BLM State Office.

      16.      In contrast to the protest resolution process, in my experience decisions

on a Governor’s appeal from the consistency review process are resolved by the BLM

Director or an individual acting in that position.

                        The Missoula and Lewistown RMPs

      17.      The BLM received approximately 65 protests on the Missoula Proposed

RMP/FEIS during the 30-day protest period; it received approximately 150 on the

Lewistown Proposed RMP/FEIS.



                                                8
          Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 9 of 13



          18.   Following the general process described above, as the Assistant Director,

I worked with my staff to resolve those protests. On June 9, 2020, I resolved the

Lewistown Proposed RMP Protests. A true and correct copy of the memorandum

memorializing those decisions is attached as Exhibit D. On June 19, 2020, I resolved

the Missoula Proposed RMP protests.           A true and correct copy of the letters

memorializing those decisions is attached as Exhibit E.

          19.   I never discussed my resolution of those protests with Mr. Pendley, and

he had no input into my resolution of them.             In fact, I have never had any

communication with Mr. Pendley about either the Lewistown or the Missoula planning

effort.

          20.   The BLM did not receive a protest from either Plaintiff in this case on

either the Lewistown or Missoula Proposed RMP. 8            The BLM did receive two

consistency review letters from the Governor, one for each RMP, addressed to the

BLM Montana State Director and dated April 13, 2020. True and correct copies of

those letters are attached as Exhibits F and G.

          21.   The BLM-Montana State Director responded in a letter dated April 30,

2020. A true and correct copy of that letter is attached as Exhibit H. On page 7, the




         The BLM did receive a protest on the Lewistown Proposed RMP from the
          8

Montana Department of Fish, Wildlife, and Parks, which I resolved as part of the
process described above. That protest raised an issue (firearms restrictions) not raised
by either plaintiff in this litigation.
                                                9
       Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 10 of 13



letter specifically advises the Governor of his right to appeal to the BLM Director, in

writing, within 30 days pursuant to 43 C.F.R. § 1610.3-2(e).

       22.   The BLM did not receive any such appeal from the Governor as to either

RMP.

       23.   As is the usual process, the BLM-Montana State Office prepared drafts of

the documents for both the Lewistown and Missoula planning efforts – including the

Records of Decision and corresponding Federal Register Notices – and submitted them

to BLM Headquarters and the Department for review.             As originally drafted, the

Federal Register notices described protests on these RMPs as having been resolved by

“the Director,” and this language was not altered, amended, or changed throughout the

review process, and appears as originally drafted in the final Federal Register notices.

                     Other Regulations Mentioning the Director

       24.   In addition to the protest regulation at 43 § C.F.R. 1610.5-2(a)(3), there

are several other examples where the “BLM Director” is specifically identified in a

regulation as having authority to take a particular action, but where BLM has similarly

delegated the authority to a lower level within BLM. For example:

             a.      43 C.F.R. § 2650.4-7(a)(9)-(a)(13) provides that for Alaska Native

       Selections the BLM Director reviews identified easement needs, tentatively

       determines which easements shall be reserved, issues a notice of proposed

       easements, receives comments, prepares and then issues a decision to issue

       conveyance.     The BLM Manual Section 1203, Appendix 9 delegates the

                                               10
Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 11 of 13



authority to “determine, reserve and terminate easements” and “issue decisions

and conveyances” to the BLM’s Assistant Director and to the BLM’s State

Director. See Exhibit A, Appendix 9, page A9-37.

      b.     43 C.F.R. § 2932.31(a) provides that the BLM Director establishes

fees, including minimum annual fees, for Special Recreation Permits for

commercial activities, organized group activities or events, and competitive

events. The BLM Manual Section 1203, Appendix 9 delegates the authority to

“[e]stablish fees, including minimum and annual fees, for special recreation

permits for commercial activities, organized group activities, and competitive

events” to a BLM Deputy Director. See Exhibit A, Appendix 9, page A9-39.

      c.     43 C.F.R. § 4750.4-2(c)(1) provides that the BLM Director may

reduce or waive the fee when wild horses or burros are un-adoptable at the base

adoption fee.   The BLM Manual Section 1203, Appendix 14 delegates the

authority to waive the adoption fees for otherwise unadoptable animals to a BLM

Deputy Director. See Exhibit A, Appendix 14, page A14-50.

      d.     43 C.F.R. § 4770.4 provides that the BLM Director may authorize

an employee who witnesses a violation of the Wild Horse and Burro Act or these

regulations to arrest without warrant any person committing the violation. The

BLM Manual Section 1203, Appendix 14 delegates this authority to the BLM

State Director. See Exhibit A, Appendix 14, page A14-51.



                                      11
      Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 12 of 13



             e.     43 C.F.R. § 2200.0-4 identifies the Director of the Bureau of Land

      Management as the official with responsibility of carrying out the functions of

      the Secretary of the Interior for land exchanges.       The BLM Manual Section

      1203, Appendix 9 delegates the authority to “[a]pprove all actions, subject to the

      title opinion of the District/Field or Regional Solicitor, in all matters relating to

      exchange of lands and issuing conveyance documents under the FLPMA or

      other authority” to the BLM State Director and District Manager for the

      respective State. See Exhibit A, Appendix 9, page A9- 35.

      25.    There is also a similar example where the BLM Director is specifically

identified for action in a statute, but where the BLM has delegated the authority to a

lower level within the BLM. Specifically, 16 U.S.C. § 6591c(b) authorizes the BLM

Director, via agreement or contract as appropriate, to enter into stewardship

contracting projects with private persons or other public or private entities to perform

services to achieve land management goals for the national forests and the public lands

that meet local and rural community needs.           The BLM Manual Section 1203,

Appendix 15, delegates the authority to “approve stewardship projects” to BLM Field

Managers, after “state office stewardship coordinator review.”            See Exhibit A,

Appendix 15, page A15-53.




                                               12
      Case 4:20-cv-00062-BMM Document 28-2 Filed 10/05/20 Page 13 of 13



       I declare under penalty of perjury, pursuant to 28 U.S.C. 1746, that the foregoing

is true and correct.

              Executed on October __5_, 2020.
                                                             Digitally signed by BRIAN ST
                                  BRIAN ST GEORGE GEORGE
                                                          Date: 2020.10.05 19:18:26 -06'00'
                                  _____________________________
                                  Brian St. George
                                  Deputy Assistant Director–Resources and Planning
                                  Bureau of Land Management




                                               13
